         Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESSICA DENSON                            Civil Action No. 18-cv-2690 (JMF)

                              Plaintiff,
                                           SUPPLEMENTAL MEMORANDUM OF
               v.                          LAW – ADDITIONAL PUBLIC POLICY
                                           GROUNDS FOR VACATING
 DONALD J. TRUMP FOR PRESIDENT,            ARBITRATION AWARDS
 INC.

                             Defendant.


THE LAW OFFICE OF DAVID K. BOWLES, PLLC
David K. Bowles
14 Wall Street, 20th Floor
New York, New York 10005
Tel. (212) 390-8842
Fax (866) 844-8305
David@LawDKB.com

THE LAW OFFICE OF MAURY B. JOSEPHSON, P.C.
Maury B. Josephson
626 RXR Plaza
Uniondale, New York 11556
Tel. (516) 343-0090
Fax (516) 977-1315
Email: mbjlaw@verizon.net

Attorneys for Plaintiff Jessica Denson
        Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 2 of 9



                               TABLE OF CONTENTS



                                                                               Page

I.     PRELIMINARY STATEMENT ………………………………………………...11
II.    ARGUMENT …………………………………………………………………… 1
       a.   The NDA Is an Illegal Agreement for These Additional Reasons …….... 1
            1.    The NDA Is So Vague that an Employee Cannot
                  Know if He or She Has Violated It ……………………………... 1
            2.    As a Restrictive Covenant, the NDA Lacks a Legitimate
                  Purpose, and Has No Temporal or Geographic Limitation ……... 3
            3.    The NDA Operates as a Governmental Prior Restraint
                  On Speech ………………………………………………………. 4
III.   CONCLUSION …………………………………………………………………. 6




                                           ii
          Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 3 of 9



                                       TABLE OF AUTHORITIES

                                                                                                        Page

Arthur J. Gallagher & Co. v. Marchese, 96 A.D.3d 791 (2d Dept 2012) ………………. 4
Ash v. Bd. of Managers of 155 Condominium, 44 A.D.3d 324 (1st Dept 2007) ………… 4
Ashland Mgt. Inc. v. Altair Investments NA, LLC, 59 A.D.3d 97
        (1st Dep’t 2008), aff’d as mod., 14 N.Y.3d 774 (2010) …………………………. 3
BDO Seidman v. Hirshberg, 93 N.Y.2d 382 (1999) ......................................................... 3
Delta Enter. Corp. v. Cohen, 93 A.D.3d 411 (1st Dep’t 2012) ………………………….. 4
Michael G. Kessler & Assoc., Ltd. v. White, 28 A.D.3d 724 (2d Dept 2006) …………… 3
Nebraska Press Assn. v. Stuart, 427 U.S. 539 (1976) …………………………………... 4
Reed, Roberts Assoc. v. Strauman, 40 N.Y.2d 303 (1976) ……………………………… 4
Stanley Tulchin Assoc., Inc. v. Vignola, 186 A.D.2d 183 (2d Dept 1992) ……………… 2




                                                        iii
             Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 4 of 9



II.        PRELIMINARY STATEMENT

           Plaintiff Jessica Denson (“Ms. Denson”) respectfully submits this Supplemental

Memorandum of Law for the reasons set forth in her letter motion dated today. This

Supplemental Memorandum sets forth additional grounds for vacatur of the awards (the

“Awards”) of L. Paul Kehoe in Donald J. Trump for President, Inc. v. Denson, American

Arbitration Association (“AAA”) Case No. 01-17-0007-6454 (the “Kehoe Arbitration”) on the

ground that they violate public policy because the non-disparagement and non-disclosure

agreement (“NDA”) on which they are based is an illegal agreement. Although the grounds

previously argued are more than enough to vacate the Awards, Ms. Denson respectfully requests

that the Court consider these grounds, which supplement those argued to the Court in Point

III.c.2 of Ms. Denson’s Memorandum of Law dated January 18, 2019.

III.       ARGUMENT

           a. The NDA Is an Illegal Agreement for These Additional Reasons

                  1.     The NDA Is So Vague that an Employee Cannot Know if He or She Has
                         Violated It

           The definitional provisions of the NDA are so vague, and so broad, that an employee

cannot possibly know in advance whether any kind of conduct – including making protected

complaints of illegal conduct to government agencies such as the Equal Employment

Opportunity Commission – violates it. Simply put, a violation occurs whenever Donald J.

Trump for President, Inc. (the “Campaign”), or Donald Trump or a Trump family member, says

it does.

           Examples of the NDA’s unlawfully vague definitions include the following:
          Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 5 of 9



           •   It defines “Confidential Information” as, inter alia, “all information . . . that Mr.
               Trump insists remain private or confidential . . . .” NDA at ¶ 6(a);1

           •   It defines “Family Member Company” as “any entity . . . that . . . was created for
               or for the benefit of any Family Member or is controlled or owned by any Family
               Member.” Id. at ¶ 6(c).

           •   It binds Ms. Denson “not to disclose . . . any Confidential Information” and “not
               to use any Confidential Information in any way detrimental to” Mr. Trump, his
               family, or any Family Member Company. Id. at ¶ 1.

           •   It forbids the disclosure of Confidential information “[d]uring the term of your
               service and at all times thereafter.” Id. at ¶ 1 (emphasis added).

           •   It forbids any disparagement of, inter alia, Mr. Trump or any Family Member
               Company, and it does so “[d]uring the term of your service and at all times
               thereafter.” Id. at ¶ 2 (emphasis added).

           •   It allows permissive arbitration of any claims “arising under or relating to” the
               NDA, requiring that “any dispute arising under or relating to this agreement may,
               at the sole discretion of each Trump Person, be submitted to binding arbitration.”
               Id. at ¶ 8(b) (emphasis added).

           •   “Trump Person” is defined to include Mr. Trump, his family members and any
               Trump Company. Id. at ¶ 6(g).

           •   “Trump Company” is defined to include any company that “was created by or for
               the benefit of Mr. Trump or is controlled or owned by Mr. Trump.” Id. at ¶ 6(c).

       Contrary to these ‘heads I win, tails you lose’ definitions, New York courts2 do not allow

confidentiality agreements to cover anything in the universe the beneficiary of the clause says it

does. Rather, such provisions will only be enforced as necessary to protect legitimate interests of

the employer. In Stanley Tulchin Assoc., Inc. v. Vignola, 186 A.D.2d 183, 185 (2d Dept 1992),

the court stated that confidentiality clauses will be enforced “only to the extent necessary to


1
 A copy of the NDA is found in the record as Exhibit 4 to the Declaration of David K. Bowles
submitted in opposition to the Campaign’s motion to confirm the Awards and Ms. Denson’s
cross-motion to vacate them. Docket No. 39.
2
 Public policy challenges to the NDA’s legality based on bedrock common law principles
violated by the NDA are presented based on New York law, as the NDA provides for the
application of New York law. Id. ¶ 8(a).
                                                  2
          Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 6 of 9



protect the employer from unfair competition which stems from the employee's use or disclosure

of trade secrets or confidential customer lists . . . .” The Campaign nowhere contends that Ms.

Denson disclosed any trade secret or confidential customer information – only that she

complained of discrimination and criminal and tortious conduct against her. Accordingly, the

NDA goes far beyond what the law allows – the restriction on disclosure is not based on the

Campaign’s legitimate interests, but on its whims. See also Michael G. Kessler & Assoc., Ltd. v.

White, 28 A.D.3d 724, 725 (2d Dept 2006) (the law limits restrictive covenants, including

confidentiality agreements to restrictions “necessary to protect the employer's use of trade secrets

or confidential customer information”).

       No present or former employee of the Campaign is able, from the quoted definitions, to

know whether any statement – including those contained in protected legal filings under laws

prohibiting discrimination, harassment and retaliation – violates the NDA. Yet these are exactly

the provisions and definitions on which the Campaign relied in bringing the Kehoe Arbitration,

and on which Arbitrator Kehoe relied in rendering the Awards. The Court should therefore

apply these legal principles to vacate the Awards.

               2.      As a Restrictive Covenant, the NDA Lacks a Legitimate Purpose, and Has
                       No Temporal or Geographic Limitation

       Confidentiality agreements – such as the NDA – are a form of post-employment

restrictive covenant. Ashland Mgt. Inc. v. Altair Investments NA, LLC, 59 A.D.3d 97, 102 (1st

Dep’t 2008), aff’d as mod., 14 N.Y.3d 774 (2010). Applying bedrock principles of common law

and public policy, restrictive covenants may only be enforced if reasonable, i.e. “only if it: (1) is

no greater than is required for the protection of the legitimate interest of the employer, (2) does

not impose undue hardship on the employee, and (3) is not injurious to the public.” BDO

Seidman v. Hirshberg, 93 N.Y.2d 382, 388-89 (1999).


                                                  3
          Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 7 of 9



       The NDA fails at the first level of the inquiry – they lack a legitimate purpose recognized

at law – and each subsequent level thereafter. An employer's interests justifying a restrictive

covenant are limited “to the protection against misappropriation of the employer's trade secrets

or of confidential customer lists, or protection from competition by a former employee whose

services are unique or extraordinary.” Arthur J. Gallagher & Co. v. Marchese, 96 A.D.3d 791,

792 (2d Dept 2012). No such interest is present here; there is no protectable interest in imposing

an in terrorem clause on employees and former employees that subjects them to liability for

disclosing facts and circumstances that may constitute sex discrimination or other workplace

wrongs.

       And even if the Campaign had a legitimate protectable interest capable of enforcing its

NDA, the NDA is unreasonable as lacking any geographical or temporal limitations. Ashland,

59 A.D.3d at 102; see also Reed, Roberts Assoc. v. Strauman, 40 N.Y.2d 303, 307 (1976) (“a

restrictive covenant will only be subject to specific enforcement to the extent that it is reasonable

in time and area”); Delta Enter. Corp. v. Cohen, 93 A.D.3d 411, 412 (1st Dep’t 2012) (restrictive

covenants must be “temporally and geographically reasonable and necessary to protect plaintiff's

legitimate business interests”).

               3.      The NDA Operates as a Governmental Prior Restraint on Speech

       The NDA is also an illegal agreement on constitutional grounds, because it operates as a

prior restraint on speech. “A ‘prior restraint’ on speech is ‘a law, regulation or judicial order that

suppresses speech—or provides for its suppression at the discretion of government officials—on

the basis of the speech's content and in advance of its actual expression.” Ash v. Bd. of

Managers of 155 Condominium, 44 A.D.3d 324, 324 (1st Dept 2007). New York courts

recognize that such prior restraints are “the most serious and the least tolerable infringement on

First Amendment rights.” Id., quoting Nebraska Press Assn. v. Stuart, 427 U.S. 539, 559 (1976).
                                                  4
         Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 8 of 9



       Naturally the federal and New York Constitutions protect speech against governmental,

not private, action. However, the Campaign’s nominal status as a private entity does not allow it

to evade the constitutional violation because the Campaign is being used as a cutout for the

President, a government actor. In plain sight, the President of the United States and his

administration are using the Campaign NDA to suppress political speech, thus effectively

making the Campaign a de facto government actor, and the NDA an illegal prior restraint.

       As an example, former campaign worker Cliff Sims published a book called Team of

Vipers on January 29, 2019. On the same day, the President tweeted:

               A low-level staffer that I hardly knew named Cliff Sims wrote yet
               another boring book based on made up stories and fiction. He
               pretended to be an insider when in fact he was nothing more than a
               gofer. He signed a non-disclosure agreement. He is a mess!

https://twitter.com/realDonaldTrump/status/1090244651578204160.

       Immediately thereafter, on the same day, a high-level Campaign representative, Michael

Glassner, tweeted that “[t]he Trump campaign is preparing to file suit against Cliff Sims for

violating our NDA.” https://twitter.com/michaelglassner/status/1090249001746747392. The

NDA is thus being weaponized by the President as the purest form of suppression of political

speech imaginable. The fact that he is using a putatively private entity, the Campaign, and a

private agreement, the NDA, to do so does not remove the illegality and the necessity of vacating

the Awards as being based on an illegal agreement that operates as a prior restraint on

constitutionally protected speech.3



3
  An additional reason for invalidity, previously raised before this Court in Ms. Denson’s
opposition to the motion to vacate, is that the Campaign apparently did not execute the NDA
until after the litigation began. See Declaration of Jessica Denson dated January 18, 2019 (Dkt.
38) at ¶ 12. On March 25, 2019, in response to the addition of an additional class action
representative, the Campaign argued to the AAA that such an unsigned agreement is
unenforceable.
                                                 5
                  Case 1:18-cv-02690-JMF Document 48 Filed 05/30/19 Page 9 of 9



      IV.       CONCLUSION

                For the foregoing reasons, and for the reasons set forth in prior briefing on the

      Campaign’s motion to confirm the Awards and Ms. Denson’s cross-motion to vacate them, Ms.

      Denson once again respectfully urges the Court to deny the Campaign’s motion to confirm

      arbitration awards and, to the extent the Court considers the merits, to grant her cross-motion to

      vacate.

      Dated: New York, New York
             May 28, 2019


      THE LAW OFFICE OF DAVID K. BOWLES, PLLC



      _____________________________
      David K. Bowles
      14 Wall Street, 20th Floor
      New York, New York 10005
      Tel. (212) 390-8842
      Fax (866) 844-8305
      DKB@LawDKB.com

      THE LAW OFFICE OF MAURY B. JOSEPHSON, P.C.



      _____________________________
For   Maury B. Josephson, Esq.
      626 RXR Plaza
      Uniondale, New York 11556
      Tel. (516) 343-0090
      Fax (516) 977-1315
      Email: mbjlaw@verizon.net

      Attorneys for the Plaintiff




                                                          6
